United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40262
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ISRAEL CRUZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:04-CR-561-3
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Israel Cruz has requested

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Cruz was informed of counsel’s

motion but has not filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.